 1   Galen T. Shimoda (Cal. State Bar No. 226752)
     Justin P. Rodriguez (Cal. State Bar No. 278275)
 2   Brittany V. Berzin (Cal. State Bar No. 325121)
     Shimoda Law Corp.
 3   9401 East Stockton Boulevard, Suite 120
     Elk Grove, CA 95624
 4   Telephone: (916) 525-0716
     Facsimile: (916) 760-3733
 5   Email: attorney@shimodalaw.com
             jrodriguez@shimodalaw.com
 6
     Attorneys for Plaintiff JANICE INSIXIENGMAY,
 7   on behalf of herself and similarly situated employees
 8   Joseph W. Ozmer II (SBN 316203)
     J. Scott Carr (SBN 136706)
 9   KABAT CHAPMAN & OZMER LLP
     333 S. Grand Ave., Suite 2225
10   Los Angeles, CA 90071
     Telephone: (213) 493-3980
11   Facsimile: (404) 400-7333
     Email: jozmer@kcozlaw.com
12           scarr@kcozlaw.com
13
14   Attorneys for Defendants HYATT CORPORATION
     d/b/a HYATT REGENCY SACRAMENTO (erroneously sued as both “Hyatt Corporation” and “Hyatt
15   Corporation dba Hyatt Regency Sacramento)
16
                                     UNITED STATES DISTRICT COURT
17
                                    EASTERN DISTRICT OF CALIFORNIA
18
       JANICE INSIXIENGMAY, individually             )       Case No. 2:18-cv-02993-TLN-DB
19     and on behalf of all others similarly         )
       situated,                                     )       STIPULATION AND ORDER TO
20                                                   )       AMEND THE COURT’S AMENDED
                      Plaintiff,                     )       PRETRIAL SCHEDULING ORDER TO
21                                                   )       CONTINUE PHASE I DISCOVERY
            vs.                                      )
22                                                   )
                                                     )
23     HYATT CORPORATION, a Delaware                 )
       Corporation;                                  )
24     HYATT CORPORATION DBA HYATT                   )
       REGENCY SACRAMENTO, an unknown                )
25                                                   )       Complaint Filed:      October 4, 2018
       association; and                              )       FAC Filed:            April 7, 2020
26     DOES 1 to 100, inclusive,                     )
                                                     )
27                                                   )
                      Defendants.                    )
28



     STIPULATION & ORDER TO CONTINUE PHASE I DISCOVERY            2:18-cv-02993-TLN-DB      1
 1          This Stipulation and proposed Order is entered into between Plaintiff JANICE INSIXIENGMAY
 2   (“Plaintiff”) and Defendant HYATT CORPORATION d/b/a HYATT REGENCY SACRAMENTO
 3   (erroneously sued as both “Hyatt Corporation” and “Hyatt Corporation dba Hyatt Regency
 4   Sacramento”) (“Defendant”) (all collectively, the “Parties”), by and through their counsel of record, as
 5   follows:
 6          WHEREAS, the Court entered an Amended Pretrial Scheduling Order on August 3, 2020
 7   (Document No. 29) providing that Phase I discovery regarding facts that are relevant to whether this
 8   action should be certified as a class action shall be completed within two hundred forty (240) days (i.e.,
 9   March 31, 2021);
10          WHEREAS, Plaintiff and Defendant have propounded and responded to written discovery and
11   have produced a substantial number of documents but have not yet taken depositions;
12          WHEREAS, counsel for Plaintiff and Defendant have been proactively meeting and conferring
13   regarding responses to the written discovery and electronic samples of time and pay records that have
14   been provided thus far and continuing questions to determine the completeness of the production to
15   avoid unnecessary utilization of the Court’s resources;
16          WHEREAS, while the meet and confer process is ongoing, it is taking a substantial amount of
17   time due to the volume of information and nature of the requests to complete the production of
18   electronic data;
19          WHEREAS, counsel for Plaintiff and Defendant are working to complete agreed upon samplings
20   of wage and time record data and coordinate depositions, but Defendant has encountered difficulties in
21   obtaining the requested data in electronic form;
22          WHEREAS, as a result of a prior informal discovery conference on February 19, 2021 with Hon.
23   Deborah Barnes, the Court suggested a stipulation and order to continue the factual discovery deadline,
24   which was granted on February 26, 2021, continuing the deadline to June 1, 2021;
25          WHEREAS, the Parties are in the process of scheduling depositions of Plaintiff and Rule
26   30(b)(6) designees of Defendant;
27          WHEREAS, Defendant will wish to depose any putative class members who provide
28   declarations;



     STIPULATION & ORDER TO CONTINUE PHASE I DISCOVERY            2:18-cv-02993-TLN-DB       2
 1          WHEREAS, to allow the Parties to continue to work cooperatively through the discovery issues
 2   without requiring formal discovery orders on motions to compel, the Parties believe additional time is
 3   necessary to complete Phase I discovery and agree there is good cause to continue the deadline for Phase
 4   I discovery approximately sixty (60) days;
 5          NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between the
 6   Parties, subject to the approval of the Court, as follows:
 7          1.      The Court’s Amended Pretrial Scheduling Order (Document No. 29) will be further
 8   amended to continue the deadline to complete Phase I discovery regarding facts that are relevant to
 9   whether this action should be certified as a class action to August 2, 2021.
10
11                                                         Shimoda Law Corp.
12
13
     Dated: May 25, 2021                           By:     /s/ Justin P. Rodriguez
14                                                         Galen T. Shimoda
                                                           Justin P. Rodriguez
15                                                         Brittany V. Berzin
16                                                         Attorneys for Plaintiff

17
                                                           KABAT CHAPMAN & OZMER LLP
18
19
     Dated: May 25, 2021                           By:     /s/ J. Scott Carr
20                                                         Joseph W. Ozmer II
21                                                         J. Scott Carr (as authorized on 5/25/2021)

22                                                         Attorneys for Defendants

23
24
25
26
27
28



     STIPULATION & ORDER TO CONTINUE PHASE I DISCOVERY            2:18-cv-02993-TLN-DB       3
 1                                                   ORDER
 2           The COURT, having considered the above stipulation and finding good cause, HEREBY
 3   ORDERS that:
 4           The Court’s Amended Pretrial Scheduling Order (Document No. 29) will be further amended to
 5   continue the deadline to complete Phase I discovery regarding facts that are relevant to whether this
 6   action should be certified as a class action to August 2, 2021. The Amended Pretrial Scheduling Order
 7   will remain in effect in all other respects.
 8
 9
     IT IS SO ORDERED.
10
11
     Dated: May 25, 2021
12
                                                                 Troy L. Nunley
13                                                               United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     STIPULATION & ORDER TO CONTINUE PHASE I DISCOVERY           2:18-cv-02993-TLN-DB       4
